Exhibit 10.1

NOTE: This Performance Restricted Stock Unit Award Agreement is applicable to
performance restricted stock unit awards made to members of the Managing
Committee (“Participants”) of U.S. Bancorp (the “Company”) on and after
January 1, 2013. These performance restricted stock unit awards have the terms
and conditions set forth in (a) each Participant’s award summary (the “Award
Summary”), which can be accessed on the Morgan Stanley Benefit Access Website at
www.benefitaccess.com (or the website of any other stock plan administrator
selected by the Company in the future), and (b) the form of Exhibit A hereto
(which will be completed to include all information called for therein) (the
“Completed Exhibit A”) provided to such Participant as soon as administratively
feasible following the date on which the award is made. The Award Summary may be
viewed at any time on this Website, and the Award Summary may also be printed
out. In addition to the individual terms and conditions set forth in the Award
Summary and the Completed Exhibit A, each performance restricted stock unit
award will have the terms and conditions set forth in the form of Performance
Restricted Stock Unit Award Agreement below. As a condition of each performance
restricted stock unit award, Participant accepts the terms and conditions of the
Performance Restricted Stock Unit Award Agreement, the Award Summary and the
Completed Exhibit A.

U.S. BANCORP

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT, together with the Award Summary and the Completed Exhibit A
which are incorporated herein by reference (collectively, the “Agreement”), sets
forth the terms and conditions of a performance restricted stock unit award
representing the right to receive shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”). The Agreement is issued pursuant to
the Company’s Amended and Restated 2007 Stock Incentive Plan, which was approved
by shareholders on April 20, 2010 (the “Plan”) and is subject to its terms.
Capitalized terms that are not defined in the Agreement shall have the meaning
ascribed to such terms in the Plan.

The Company and Participant agree as follows:

 

1. Award

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant a performance restricted stock unit award entitling
Participant to the number of performance restricted stock units (the “Units”)
equal to the “Target Award Number” set forth in Participant’s Award Summary
(such number of units, the “Target Award Number”). The Target Award Number shall
be adjusted upward or downward as provided in the Completed Exhibit A. The
number of Units that Participant will receive under the Agreement, after giving
effect to such adjustment, is referred to herein as the “Final Award Number.”
Each Unit represents the right to receive one share of Common Stock, subject to
the vesting requirements and distribution provisions of the Agreement and the
terms of the Plan. The shares of Common Stock distributable to Participant with
respect to the Units granted hereunder are referred to as the “Shares.”
Participant’s Award Summary sets forth the date of grant of this award (the
“Grant Date”). The Completed Exhibit A sets forth (a) the performance period
over which the Final Award Number will be determined (the “Performance Period”),
and (b) the date on which the Final Award Number will be determined (the
“Determination Date”).

 

2. Vesting; Forfeiture

(a) Time Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, the Units shall vest in installments on the dates set forth in the
Participant’s Award Summary (each such date, a “Scheduled Vesting Date”), if the
Participant remains continuously employed by the Company or an Affiliate of the
Company until any such Scheduled Vesting Date. Except as otherwise provided in
the Agreement, if Participant ceases to be an employee of the Company or any
Affiliate (as defined in Section 11) prior to vesting of any Units in accordance
with the Award Summary, all of Participant’s unvested Units shall be immediately
and irrevocably forfeited.



--------------------------------------------------------------------------------

(b) Continued Vesting Upon Separation From Service Due to Retirement or
Disability. If Participant has a Separation From Service (as defined in
Section 11) with the Company or any Affiliate by reason of Disability (as
defined in Section 11) or Retirement (as defined in Section 11), the Units shall
not be forfeited, but shall continue to vest on the Scheduled Vesting Dates in
accordance with Participant’s Award Summary and subject to the terms of the
Agreement, including Section 2(f) hereof, as though such Separation From Service
had never occurred, so long as the Participant has at all times since the Grant
Date complied with the terms of any confidentiality and non-solicitation
agreement between the Company or an Affiliate and the Participant.

(c) Acceleration of Vesting Upon Death. If Participant ceases to be an employee
by reason of death, or if Participant dies after a Separation From Service with
the Company or an Affiliate due to Disability or Retirement but prior to any
Scheduled Vesting Date, then the Units will become vested in accordance with
this Section 2(c). If such death occurs prior to the last day of the Performance
Period, a number of Units equal to the Target Award Number will vest upon
Participant’s death. If the death occurs on or after the last day of the
Performance Period, then a number of Units equal to the Final Award Number will
vest upon Participant’s death. Notwithstanding the foregoing, such accelerated
vesting shall occur only if the Participant has at all times since the Grant
Date complied with the terms of any confidentiality and non-solicitation
agreement between the Company or an Affiliate and the Participant.

(d) Acceleration of Vesting Upon Qualifying Termination. Notwithstanding the
vesting provisions contained in Sections 2(a) through (c) above, but subject to
the other terms and conditions of the Agreement, if Participant has been
continuously employed by the Company or any Affiliate of the Company until the
date of a Qualifying Termination (as defined in Section 11), then immediately
upon such Qualifying Termination, Participant shall be vested in the number of
Units determined in accordance with this Section 2(d). If the Qualifying
Termination occurs prior to the last day of the Performance Period, a number of
Units equal to the Target Award Number will vest upon such Qualifying
Termination. If the Qualifying Termination occurs on or after the last day of
the Performance Period, a number of Units equal to the Final Award Number will
vest upon such Qualifying Termination.

(e) Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all of Participant’s unvested Units shall be
immediately and irrevocably forfeited. If Participant’s employment with the
Company is terminated for Cause (as defined in Section 11), all of Participant’s
unvested Units shall be immediately and irrevocably forfeited. Upon forfeiture,
Participant shall have no rights relating to the forfeited Units (including,
without limitation, any rights to receive a distribution of Shares with respect
to the Units and the right to receive dividend equivalents).

(f) Special Vesting and Forfeiture Terms.

(A) Forfeiture Resulting From Acts Occurring During the Grant Year.
Notwithstanding the provisions of Participant’s Award Summary and Sections 2(a)
through 2(d) hereof, if it shall be determined at any time subsequent to the
Grant Date that Participant has, during the year in which the Grant Date occurs
(the “Grant Year”), (i) failed to comply with Company policies and procedures,
including the Code of Ethics and Business Conduct, (ii) violated any law or
regulation, (iii) engaged in negligent or willful misconduct, or (iv) engaged in
activity resulting in a significant or material Sarbanes-Oxley control
deficiency, and such failure, violation, misconduct or activity (1) demonstrates
an inadequate sensitivity to the inherent risks of Participant’s business line
or functional area, and (2) results in, or is reasonably likely to result in, a
material adverse impact (whether financial or reputational) on the Company or
Participant’s business line or functional area, all or part of the Units granted
under this Award that have not yet become vested at the time of such
determination may be cancelled and, if so cancelled, such Units will not become
vested. “Inadequate sensitivity” to risk is demonstrated by imprudent activities
that subject the Company to risk outcomes in future periods, including risks
that may not be apparent at the time the activities are undertaken.

 

-2-



--------------------------------------------------------------------------------

(B) Forfeiture of Units for Acts Occurring in Years other than the Grant Year.
Notwithstanding the provisions of Participant’s Award Summary and Section 2(a)
through 2(d) hereof, if the Participant receives one or more equity Awards in
any years other than the Grant Year (an “Other Grant Year”) pursuant to an Award
Agreement that contains a clause substantially similar to paragraph (A) above,
and it shall be determined that Participant, as a result of risk-related
behavior, should be subject to the forfeiture of all or part of any such Award
granted in such Other Grant Year in accordance with the terms of such clause,
then the unvested Units granted under this Award shall be subject to forfeiture
to the extent necessary to equal the Unsatisfied Forfeiture Value (as defined
below). The term “Unsatisfied Forfeiture Value” shall mean the value (as
determined by the Incentive Review Committee in its absolute discretion) of any
portion of the Award determined by the Incentive Review Committee to be subject
to forfeiture with respect to the Other Grant Year (without regard to whether or
not some portion thereof has already vested) that has in fact vested prior to
such determination by the Incentive Review Committee. All or a portion of
unvested Units granted under this Award shall be subject to forfeiture in order
to satisfy as much as possible of the Unsatisfied Forfeiture Value, and the
valuation of such Units for such purpose shall be determined in the absolute
discretion of the Incentive Review Committee.

 

3. Distribution of Shares with Respect to Units

Subject to the restrictions in this Section 3, following the vesting of Units
and following the payment of any applicable withholding taxes pursuant to
Section 8 hereof, the Company shall cause to be issued and delivered to
Participant (including through book entry) Shares registered in the name of
Participant or in the name of Participant’s legal representatives, beneficiaries
or heirs, as the case may be, as follows:

(a) Scheduled Vesting Date Distributions. As soon as administratively feasible
following each Scheduled Vesting Date (but in no event later than December 31st
of the year in which such Scheduled Vesting Date occurs), all Shares issuable
pursuant to Units that become vested as of such Scheduled Vesting Date (and with
respect to which Shares have not been distributed previously) shall be
distributed to Participant, or in the event of Participant’s death, to the
representatives of Participant or to any Person to whom the Units have been
transferred by will or the applicable laws of descent and distribution.

(b) Qualifying Termination Distributions. As soon as administratively feasible
following a Separation From Service in connection with a Qualifying Termination
(but in no event later than 60 days following such Separation From Service), all
Shares issuable pursuant to Units that become vested as a result of such
Qualifying Termination (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant. Notwithstanding the
foregoing, any Shares issuable to a Specified Employee (as defined in
Section 11) as a result of a Separation From Service in connection with a
Qualifying Termination will not be delivered to such Specified Employee until
the date that is six months and one day after the date of the Separation From
Service.

(c) Distributions Following Retirement or Disability. If a Participant has a
Separation From Service with the Company or its Affiliates due to Retirement or
Disability (so long as such Separation From Service is not in connection with a
Qualifying Termination), the distribution of Shares with respect to Units will
not be accelerated, and Shares will be distributed as soon as administratively
feasible following the applicable Scheduled Vesting Dates (but in no event later
than December 31st of the year in which such Scheduled Vesting Date occurs).

(d) Distributions Following Death. As soon as administratively feasible
following the death of a Participant (but in no event later than 90 days
following such death) all Shares issuable pursuant to Units that become vested
pursuant to Section 2(c) (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.

In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.

 

-3-



--------------------------------------------------------------------------------

4. Rights as Shareholder; Dividend Equivalents

Prior to the distribution of Shares with respect to Units pursuant to Section 3
above, Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that cash dividend equivalents shall
accrue on the Shares underlying the Units, whether such Units are vested or
unvested, if cash dividends are declared by the Company’s Board of Directors on
the Common Stock on or after the Grant Date. Participant shall be entitled to
dividend equivalents with respect to a number of Units equal to the Final Award
Number. Such dividend equivalents will be in an amount of cash per Unit equal to
the cash dividend paid with respect to a share of outstanding Common Stock. The
dividend equivalents shall be treated as earnings on, and as a separate amount
from, the Units for purposes of Section 409A of the Code. Dividend equivalents
accrued prior to the Determination Date will be paid to Participant as soon as
administratively feasible after the Determination Date (but in no event later
than 30 days following the Determination Date). After the Determination Date,
dividend equivalents will be paid to Participant with respect to unvested Shares
on the same payment dates as dividends to holders of the Common Stock are paid;
provided, however, that, in all events, any dividend equivalents paid in
accordance with this sentence shall be paid in the calendar year in which the
dividends are declared, or, if later, on or before the date that is two and
one-half months after the date on which such dividends are declared. Dividend
equivalents paid with respect to dividends declared before the delivery of the
Shares underlying the Units will be treated as compensation income for tax
purposes and will be subject to income and payroll tax withholding by the
Company.

 

5. Restriction on Transfer

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company. No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
vest the purported transferee with any interest or right in or with respect to
the Units or the Shares issuable with respect to the Units.

 

6. Securities Law Compliance

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.

 

7. Distributions and Adjustments

The Award shall be subject to adjustment, in accordance with Section 4(c) of the
Plan, in the event that any distribution, recapitalization, reorganization,
merger or other event covered by Section 4(c) of the Plan shall occur.

 

8. Income Tax Withholding

In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may satisfy any applicable
tax withholding obligations arising from the receipt of Shares, or lapse of
restrictions relating to the Units, by check payable to the Company. In
addition, Participant may, at Participant’s election, satisfy the minimum
statutory withholding obligations that arise at the time of delivery of Shares
by electing to have the Company withhold a portion of the Shares otherwise to be
delivered with a Fair Market Value (as such term is defined in the Plan) equal
to the amount necessary to satisfy such obligations. The election must be made
on or before the date that the amount of tax to be withheld is determined.

 

-4-



--------------------------------------------------------------------------------

9. Miscellaneous

(a) The Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the Morgan Stanley
Benefit Access Website at www.benefitaccess.com (or the website of any other
stock plan administrator selected by the Company in the future).

(b) The Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.

(c) Participant acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Shares issued
with respect to the Units hereunder may have tax consequences pursuant to the
Code or under local, state or international tax laws. Participant acknowledges
that Participant is relying solely and exclusively on Participant’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting or any
payment with respect thereto, and the sale or other taxable disposition of the
Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.

(d) It is intended that the Plan and the Agreement shall comply with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder and the provisions of the Agreement
shall be construed and administered accordingly.

 

10. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

11. Definitions

For purposes of the Agreement, the following terms shall have the definitions as
set forth below:

(a) “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

(c) “Cause” shall mean:

(A) the continued failure by Participant to substantially perform Participant’s
duties with the Company or any Affiliate (other than any such failure resulting
from Participant’s Disability), after a demand for substantial performance is
delivered to Participant that specifically identifies the manner in which the
Company believes that Participant has not substantially performed Participant’s
duties, and Participant has failed to resume substantial performance of
Participant’s duties on a continuous basis;

(B) gross and willful misconduct during the course of employment (regardless of
whether the misconduct occurs on the Company’s premises), including, without
limitation, theft, assault, battery, malicious destruction of property, arson,
sabotage, embezzlement, harassment, acts or omissions which violate the
Company’s rules or policies (such as breaches of confidentiality), or other
conduct which demonstrates a willful or reckless disregard of the interests of
the Company or its Affiliates; or

 

-5-



--------------------------------------------------------------------------------

(C) Participant’s conviction of a crime (including, without limitation, a
misdemeanor offense) which impairs Participant’s ability substantially to
perform Participant’s duties with the Company.

(d) “Change in Control” shall mean any of the following events occurring after
the date of the Agreement, but only if such event also constitutes a change in
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A of the Code:

(A) The acquisition by any Person (as defined in Section 11(g))of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this clause (A), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by a
subsidiary of the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or a subsidiary of the Company (a
“Company Entity”) or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clause (i), (ii) or (iii) of this clause (A); or

(B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of the Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in paragraph (C) of this Section 11(d)) with one or more entities
that are not Company Entities or (3) any director who serves in connection with
the act of the Board of Directors of increasing the number of directors and
filling vacancies in connection with, or in contemplation of, any such Business
Combination; or

(C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

-6-



--------------------------------------------------------------------------------

(e) “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.

(f) “Notice of Termination” means a written notice which sets forth the date of
termination of Participant’s employment.

(g) “Person” means person as defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.

(h) “Qualifying Termination” means:

(A) Participant’s Separation From Service with the Company and its Affiliates as
a result of the Company’s termination of Participant’s employment for any reason
other than Cause within 12 months following a Change in Control, provided that
such a termination will not be a Qualifying Termination if: i) the Company has
notified the Participant in writing more than 30 days prior to the Announcement
Date that Participant’s employment is not expected to continue for more than 12
months following the date of such notification, and Participant’s employment is
in fact terminated within such 12 month period; or ii) Participant has announced
in writing, prior to the date the Company provides a Notice of Termination to
Participant, that Participant intends to terminate his or her employment;

(B) Participant’s Separation From Service with the Company and its Affiliates as
a result of Disability within 12 months following a Change in Control; or

(C) Participant’s Separation From Service with the Company and its Affiliates
(other than as a result of Participant’s termination of employment by the
Company for Cause) within 12 months following a Change in Control, if, at the
time of the Change in Control, such Participant is age 59 1/2 or older and has
had 10 or more years of employment with the Company or its Affiliates following
such Participant’s most recent date of hire by the Company or its Affiliates.

(i) “Retirement” means termination of employment (other than for Cause) by a
Participant who is age 59 1/2 or older and has had 10 or more years of
employment with the Company or its Affiliates following such Participant’s most
recent date of hire by the Company or its Affiliates.

(j) “Separation From Service” means a Participant’s separation from service with
the Company and its affiliates, as determined under Treasury Regulation section
1.409A-1(h)(1), provided, that the term “affiliate” shall mean a business entity
which is affiliated in ownership with the Company and that is treated as a
single employer under the rules of section 414(b) and (c) of the Code (applying
the eighty percent common ownership standard).

(k) “Specified Employee” shall mean any Participant who is a specified employee
for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations, determined
in accordance with the rules set forth in the separate document entitled “U.S.
Bank Specified Employee Determination.”

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

TO

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the manner in which the Final Award Number will be determined for each
Participant.

Definitions

Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, the Performance Restricted Stock Unit Award
Agreement and Participant’s Award Summary. The following terms used in the text
of this Exhibit A and in the ROE Performance Matrix shall have the meanings set
forth below:

“Company ROE Maximum” means     %.

“Company ROE Minimum” means     %.

“Company ROE Result” means the ROE achieved by the Company during the
Performance Period.

“Company ROE Target” means     %.

“Determination Date” means the date on which the Final Award Number is
determined, which date shall not be later than 45 days after the last day of the
Performance Period.

“Final Award Number” means the “Final Award Number” determined in accordance
with this Exhibit A.

“Peer Group Companies” means the following companies:
                                        .

“Peer Group ROE Ranking Maximum” means the             percentile.

“Peer Group ROE Ranking Minimum” means the             percentile.

“Peer Group ROE Ranking Target” means the             percentile.

“Peer Group ROE” means the ROE achieved by the Peer Group Companies during the
Performance Period.

“Peer Group ROE Ranking” means the percentile rank of the Company ROE Result
relative to Peer Group ROE.

“Performance Period” means the year ending December 31,             .

“ROE” means (a) net income applicable to the common shareholders of a company
during the Performance Period, divided by (b) that company’s average common
shareholders’ equity during the Performance Period.

“ROE Performance Matrix” means the ROE Performance Matrix set forth in this
Exhibit A.

 

-8-



--------------------------------------------------------------------------------

“Target Award Number” means the “Target Award Number” set forth in a
Participant’s Award Summary.

“Target Award Number Percentage” means the “Target Award Number Percentage”
determined in accordance with the ROE Performance Matrix and the related rules
set forth in this Exhibit A.

Determination of Final Award Number

Each Participant has been granted a number of Units equal to the Target Award
Number. The Target Award Number will be adjusted upward or downward depending on
(a) whether the Company ROE Result is greater or less than the Company ROE
Target, and (b) the Peer Group ROE Ranking. The Final Award Number for each
Participant will be determined by multiplying (i) the Target Award Number
Percentage by (ii) the Target Award Number. The Target Award Number Percentage
will be determined in accordance with the following ROE Performance Matrix and
the related rules below:

ROE PERFORMANCE MATRIX

 

          Target Award Number Percentage    Company ROE Maximum (    %) or more
       %        %        %

Company

ROE

Result

   Company ROE Target (    %)        %        %        % (Vertical Axis)   
Company ROE Minimum (    %) or less (but greater than zero)        %        %   
    %    Company ROE is 0% or less    0%    0%    0%           Peer Group
ROE Ranking
Minimum
or below    Peer Group
ROE
Ranking
Target    Peer Group
ROE Ranking
Maximum
or above       Peer Group ROE Ranking


(Horizontal Axis)

In determining the Target Award Number Percentage in accordance with the ROE
Performance Matrix, the following rules will apply:

 

  •  

If the Company ROE Result is greater than the Company ROE Minimum and less than
the Company ROE Target, the Target Award Number Percentage on the vertical axis
will be determined by interpolation of the Company ROE Result between the
Company ROE Minimum and the Company ROE Target.

 

  •  

If the Company ROE Result is greater than the Company ROE Target and less than
the Company ROE Maximum, the Target Award Number Percentage on the vertical axis
will be determined by interpolation of the Company ROE Result between the
Company ROE Target and the Company ROE Maximum.

 

  •  

If the Peer Group ROE Ranking is greater than the Peer Group ROE Ranking Minimum
and less than the Peer Group ROE Ranking Target, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Minimum and the Peer Group ROE
Target.

 

-9-



--------------------------------------------------------------------------------

  •  

If the Peer Group ROE Ranking is greater than the Peer ROE Group Ranking Target
and less than the Peer Group ROE Ranking Maximum, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Target and the Peer Group ROE
Maximum.

 

  •  

After the Target Award Number Percentage on each of the vertical axis and
horizontal axis has been determined, the actual Target Award Number Percentage
will be determined by interpolation of the data points (i.e., the percentages)
set forth in the ROE Performance Matrix.

 

  •  

In no event shall the Target Award Number Percentage be greater than 125.0%.

The Final Award Number for each Participant shall be determined by the Committee
on the Determination Date. The Award Summary of each Participant shall be
amended to reflect the Final Award Number as soon as administratively feasible
after the Final Award Number for such Participant is determined.

Committee Determinations

The Committee shall make all determinations necessary to arrive at the Final
Award Number for each Participant. The Committee shall determine the Company ROE
Result by reference to the Company’s audited financial statements as of and for
the year ending on the last day of the Performance Period. The Committee shall
determine the Peer Group ROE Ranking by reference to publicly available
financial information regarding the Peer Companies. Any determination by the
Committee pursuant to this Exhibit A will be binding upon each Participant and
the Company.

No Fractional Units

In the event the Final Award Number is a number of Units that is not a whole
number, then the Final Award Number shall be rounded down to the nearest whole
number.

Performance RSU Agreement for MC 2013

 

-10-